 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JOHN KAMINSKI,                   )                  Case No.: 1:18-cv-1379 - JLT
                                      )
12            Plaintiff,              )                  ORDER DISCHARGING THE ORDER TO SHOW
                                      )                  CAUSE DATED OCTOBER 1, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                  (Doc. 27)
                                      )
15            Defendant.              )
                                      )
16
17          On October 1, 2019, the Court directed the Commissioner of Social Security to show cause in
18   writing why sanctions should not be imposed for the failure to comply with the Court’s order to serve a
19   response to Plaintiff’s confidential brief and file proof of service. (Doc. 27) In the alternative, the
20   Court directed the Commissioner to file proof of service of a responsive brief within fourteen days. (Id.
21   at 2) On October 11, 2019, the Commissioner served Plaintiff with a response and filed proof of
22   service with the Court. (Doc. 28) Accordingly, the order to show cause dated October 1, 2019 (Doc.
23   28) is DISCHARGED.
24
25   IT IS SO ORDERED.
26      Dated:     October 15, 2019                              /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
